THREADGILL, Chief Judge.
D.D., a juvenile, appeals a finding of delinquency for battery. The public defender filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), citing error in the imposition of costs. An independent review of the record reveals no other error.
The trial court withheld adjudication of delinquency, but ordered the appellant to pay $50.00 to the Crimes Compensation Trust Fund pursuant to section 960.20, Florida Statutes (1993). This cost may not be imposed where adjudication of delinquency is withheld. J.A v. State, 633 So.2d 108 (Fla. 2d DCA 1994). We therefore affirm the disposition, but strike the $50.00 assessment imposed pursuant to section 960.20.
Affirmed.
BLUE and WHATLEY, JJ., concur.